                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ALABAMA
                                        SOUTHERN DIVISION

 In Re:                                                  )
                                                         ) Case No.: 19-00425-DSC13
           AMY MICHELLE BARNETT,                         )
           SSS: ###-##-7098                              )
                                                         )
                                                         )
                   Debtor.                               )
                                                         )

               TRUSTEE’S OBJECTION TO CONFIRMATION AND MOTION TO DISMISS

                  COMES NOW Bradford W. Caraway, Chapter 13 Standing Trustee, and objects to the

confirmation of Debtor’s plan and moves to dismiss this case based upon the following grounds:

          1.      The Debtor is not paying as proposed in the plan.

          2.      The plan payments proposed by the Debtor are insufficient to fund the plan. The Trustee

recommends payments of $247.00 monthly to pay the proposed plan within 5 years .

          3.      However, the recommended payments are not feasible as required by 11 U.S.C. §

1325(a)(6) because they exceed the projected disposable income listed in the Debtor’s schedules.

          4.      The fixed payment of $345.00 monthly offered to Exeter will not cure claim no. 2 with

interest within 54 months. The Trustee recommends a fixed payment of $351.00 monthly instead.

          5.      Schedule J does not include Spouse’s income in the calculation of disposable income.

          6.      The Trustee has not received proof that student loan debts are deferred.

          WHEREFORE, the Trustee objects to the confirmation of the Debtor’s plan and moves to dismiss

this case. The Trustee prays for such other relief as the Court deems appropriate.


                                                           /s/ Bradford W. Caraway
                                                           Bradford W. Caraway
                                                           Chapter 13 Standing Trustee
                                                           Post Office Box 10848
                                                           Birmingham, Alabama 35202
                                                           (205) 323-4631


KM




Case 19-00425-DSC13             Doc 17      Filed 03/26/19 Entered 03/26/19 09:39:06               Desc
                                                Page 1 of 2
                                     CERTIFICATE OF SERVICE

        I hereby certify that a correct copy of the forgoing Objection has been forwarded by email or U.S.
Mail to the following on this the 26th day of March 2019:

        DAISY M HOLDER, ATTY
        holderesq@aol.com

        AMY MICHELLE BARNETT
        4236 FIELDSTOONE WAY
        BIRMINGHAM, AL 35215

                                                         /s/ Bradford W. Caraway
                                                         Trustee




KM




Case 19-00425-DSC13           Doc 17      Filed 03/26/19 Entered 03/26/19 09:39:06               Desc
                                              Page 2 of 2
